In an action on a fire insurance policy, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated September 30, 1976, which denied their motion for summary judgment. Order affirmed, with $50 costs and disbursements. On the record presented here, we find that triable issues of fact exist. The evidence indicates that plaintiffs’ premises may have been damaged by arson and that plaintiffs may have had a motive to see their property destroyed by fire. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.